Citation Nr: 0917447	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In June 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lumbar spine disorder is not related to 
active service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2008 Remand, the Appeals 
Management Center (AMC) reviewed the case on the basis of the 
additional evidence obtained and issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's March 2008 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in January 2002, May 2003, 
and May 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

 In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In October 2007, the Board requested an orthopedist's opinion 
as to whether any currently-diagnosed back disorder was 
related to the Veteran's active duty.  In December 2007, VA 
received an opinion by an orthopedic spinal surgeon.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a spine injury is factually shown during 
service.  The Board concludes it was not.  

The Board notes that the Veteran filed his claim in January 
2002 for service connection for residuals of a lumbar spine 
injury.  The Veteran stated that after WWII in Germany, he 
was going down a steep bank in the rain with his back pack, 
45 revolver and rifle when he slipped throwing his back 
backward and fell down.  The Veteran reported that a buddy, 
J.F., helped him up but that he could hardly stand and that 
the pain in his lumbar area was pretty severe, going down his 
legs.  The Veteran reported that he rested for three to four 
days in bed and chair and slowly improved.  J.F. took his 
guard duties until he was better, and he returned to duty 
without going on sick call.

The Board also notes that the Veteran has submitted a 
December 2001 statement from a fellow serviceman, J.F., which 
stated that he observed the Veteran fall down a wet hill 
while carrying a full backpack shortly after the War ended in 
Germany.

Thus, the Board finds that there is sufficient evidence that 
the Veteran fell down a hill shortly after the end of WWII.  
In addition, there is sufficient evidence that the Veteran 
suffered some type of low back injury in that fall.  However, 
the Board cannot conclude a "chronic" lumbar spine 
condition was incurred during service.  An in-service injury 
cannot be considered a chronic disorder without some 
indication that a chronic disability exists.  In addition, 
the service medical records are absent complaints, findings 
or diagnoses of any lumbar spine injury or lumbar spine 
disorder during service, and the Veteran testified in June 
2007 that he did not receive any treatment for his lower back 
while in service.  On the clinical examination for separation 
from service on April 9, 1946, no musculoskeletal defects 
were found.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
lumbar spine degenerative changes is not until the 1990s, 
nearly fifty years after the appellant's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  The Veteran, in a letter dated in December 
2001, stated that since hurting his back in service, he has 
had innumerable episodes of lumbar back pain and muscle 
spasms sometimes pain into either buttocks and down his leg 
and that over the years the episodes have become more 
frequent, longer in duration, and more severe.  He also 
testified in June 2007 that he had a back condition when he 
left service in April 1946 and had intermittent problems, 
especially after strenuous activity.  He testified that he 
felt he had a disc condition from the time he fell until the 
time he was first diagnosed with lumbar disc condition in 
1981 because he had intermittent sciatica from the time he 
had the fall.  

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be evidence of a nexus to 
service.  To prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, the appellant clearly has a current disability.  
A February 2003 Operative Report provides diagnoses of 
degenerative disk disease, lumbar spine, diffuse; lumbar 
spinal stenosis; and diffuse lumbar spondylosis with facet 
arthropathy.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.

The Board notes that the Veteran is a retired physician, 
specifically a general surgeon; and as such, he is competent 
to express opinions as to medical diagnoses or causation.  In 
this case, the Veteran essentially claims that he injured his 
lumbar spine in service and has experienced sciatica 
intermittently ever since his injury.  He contends that his 
current lumbar spine disorder is related to his in-service 
fall and injury to his lumbar spine.

In support of his claim, the Veteran submitted the following 
medical evidence:

A May 2002 private medical record authored by Dr. D.K.M., 
states, in pertinent part, "... [the Veteran] would like to 
have an evaluation for lumbar problems.  He has pins and 
needles sensation throughout the entire bilateral lower 
extremities as well as burning pain in the buttocks and down 
the back of his legs.  He claims this has been going on for 
57 years and is a war related injury. ... His problem is due to 
a war related accident that occurred when he was 19 years of 
age.  The war injury occurred when he slid down with a pack 
in the rain. ..."

A November 2002 private medical record authored by Dr. 
R.I.F., states, in pertinent part, "Apparently, when [the 
Veteran] was age twenty, he slipped down a steep bank from a 
house in Germany during World War II.  It was raining, his 
feet went up and he landed on his back.  It was about a four 
foot fall directly under his back with his pack underneath 
him.  It was the first time that he ever had back pain and he 
has had increased pain since then.  ... I believe it is 
reasonable that his advanced spinal degenerative disease, 
spinal stenosis initiated many years ago and is consistent 
with his history of a fall of approximately four feet 
directly onto his back with a loaded pack on his back. ..."

A January 2003 letter authored by Dr. A.N.L., states, in 
pertinent part, "[The Veteran] has what appears to be 
significant possible post traumatic changes in his lumbar 
spine.  ... He has history of a fall during World War II down a 
four-foot embankment.  These changes are as likely as not a 
result of this trauma. ..."  

A February 2003 letter authored by Dr. J.R.T., states, in 
pertinent part, "This letter is to certify that [the 
Veteran] suffers from severe spinal stenosis.  By means of 
this letter, he wants me to establish a link and/or causal 
relationship between an injury that he sustained while he was 
in the war in Germany and his current diagnosis of spinal 
stenosis.  I find it possible that an injury to the lumbar 
spine might have eventually evolved into spinal stenosis.  
Usually these types of injuries promote the evolution of 
calcification, osteoarthritis and subsequent spinal stenosis.  
My letter is a suggestion of this possible link in an effort 
to help [the Veteran] to settle his case.  ..."

A March 2003 letter authored by Dr. A.N.L. states, in 
pertinent part, "After recently having operated on [the 
Veteran], intraoperative findings are consistent with post 
traumatic degenerative changes.  The level of facet joint 
involvement is beyond that I would consider routine for age.  
It is as likely as not that these are related to the previous 
traumatic incident that [the Veteran] described when he fell 
in a trench in the European theater." 

In October 2007, the Board referred the case for a medical 
expert opinion as to whether any currently-diagnosed back 
disorder is related to the Veteran's active duty service, and 
in particular, the in-service fall.  

The VHA medical expert, Dr. J.E.S., Orthopedic Spinal 
Surgeon, opined that the Veteran's spinal affliction was 
unlikely to be secondary to his reported fall while on active 
duty in Germany in 1945.  Although the physician does not 
specifically state that he reviewed the Veteran's claims 
folder, it is apparent from his comments that he did as he 
references letters authored by E.B. and J.F. dated in the 
1940s, the 1947 VA examination, private medical records dated 
in the 1980s and 1990s, and an operative report dated in 
February 2003.

The VHA physician noted that the Veteran reported that he 
fell approximately 4 feet down a slippery hill with a 
backpack on in 1945, he injured his back and was at bed rest 
for 24 hours, the next day he resumed his job, and did not 
seek medical attention.  The physician noted that the Veteran 
was discharged from the armed forces on April 9, 1946 and 
that he underwent an orthopedic physical examination on July 
31, 1947 for complaints referable to his left heel.  The 
physician noted that at that time, there were no recorded 
complaints of spinal pain or dysfunction and that the 
physician who performed the examination specifically stated 
"all movements of the spine and joints of the upper 
extremity except the right elbow was normal."  

The VHA physician noted that two letters written in 1947 by 
fellow servicemen commented on the Veteran's heel and feet 
problems but neither commented on a spinal problem until one 
of them, 44 years later, commented on the Veteran's back 
injury.

The VHA examiner noted that an examination on April 1, 1982 
did not mention any spinal complaints or affliction.  He also 
noted that from April 1946 until February 11, 1994, a span of 
48 years, there was no evidence the Veteran experienced 
spinal dysfunction.  He noted that the Veteran's lumbar 
spinal affliction culminated in reconstructive spinal surgery 
in February 2003 with a lumbar decompression, instrumentation 
and fusion from lumbar 1 to the pelvis.  The VHA examiner 
noted that the surgeon's operative report indicates the 
surgery was for degenerative disc disease of the lumbar spine 
(diffuse), lumbar spinal stenosis, and diffuse lumbar 
spondylosis with facet arthropathy.  He noted that in that 
operative report, there were no documented findings which 
could be attributed to a post-traumatic spinal affliction.  
In fact, all the pathologic findings were noted to be 
degenerative in nature.  In the operative report the 
degenerative changes were not noted to be in excess of the 
Veteran's age.  In a note opined approximately one month 
later, the surgeon stated that the level of involvement of 
the facet joints was beyond that he would consider for the 
Veteran's age.  The VHA examiner noted that he, as an 
orthopedic spinal surgeon, had read the operative report and 
the pathologic changes were, in his opinion, typical for a 79 
year old man with degenerative lumbar spinal stenosis and 
that there were no documented findings which would suggest a 
long remote antecedent traumatic origin of his spinal 
affliction.  

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
lumbar spine disability is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

Here, there are legitimate reasons for accepting the VHA 
physician's unfavorable medical opinion over the favorable 
private physicians' medical opinions and over the Veteran's 
own medical opinion.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  For example, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).    

The private physicians' opinions unfortunately do not appear 
to consider, as they do not address, the relevant service 
medical record on file which documents the normal evaluation 
for the Veteran's musculoskeletal system at separation in 
April 1946 or the gap in excess of 40 years for treatment of 
a back condition.    

In comparison, these factors were considered by the VHA 
examiner, and the VA examiner's opinion was rendered only 
after review of the claims file which contained all the 
favorable medical opinions of record.  

With respect to the Veteran's own medical opinions, in 
weighing credibility, VA may consider interest, bias, self 
interest, consistency with other evidence of record, and 
desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The Board may also weigh the absence of 
contemporaneous medical evidence against the Veteran's 
statements in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
this case, the Board notes that the Veteran's assertion of 
continued lumbar spine disability since service is 
contradicted by his discharge physical examination in which 
his musculoskeletal system was essentially evaluated as 
"normal" and the gap in excess of 40 years for treatment of 
a back condition.  Thus, the Veteran's assertion is 
inconsistent with actual evidence of record and lacks 
credibility.
 
Therefore, the Board finds that the VHA examiner's reasoned 
medical opinion is accordingly more probative than the 
opinions of the private physicians and the Veteran's own 
medical opinion.  

The Board notes that the Veteran has submitted numerous 
written statements and has offered testimony at the June 2007 
travel board hearing.  The most recent statement, received by 
VA in January 2008 is in response to the expert medical 
opinion solicited by the Board in October 2007.  The Veteran 
initially states that the fall he suffered, confirmed by two 
comrades, was a fact.  The Board wishes to emphasize that it 
does not take issue with this fact.  As noted above, the 
Board finds that there is sufficient evidence that the 
Veteran fell down a hill shortly after the end of WWII and 
that there is sufficient evidence that the Veteran suffered 
some type of low back injury in that fall.

In addition, the Veteran stated that it was two to three days 
before he felt he could walk and that muscle spasms left 
slowly over a few weeks whereas the expert opinion indicated 
spontaneous recovery.  The VHA physician noted that the 
Veteran was at bed rest for 24 hours and that the next day he 
resumed his job and did not seek medical attention.  With 
respect to the length of the Veteran's initial recovery 
period for his in-service fall, the Board notes that the 
Veteran's original statement received in January 2002 noted 
that he rested for three to four days in bed and chair and 
slowly improved.  However, the Veteran testified in June 
2007, that he was put in a bed in a villa and was maintained 
there for 24 hours and that the next day he was back doing 
his job.  The Board finds that there are inconsistencies with 
the Veteran's own statements and, therefore, they lack 
credibility.

The Veteran also stated that no examination was provided at 
Camp McCoy on April 9, 1946.  However, this examination is of 
record.  In fairness, the Board notes that a copy of the 
Veteran's claims file, including his service treatment 
records, were sent to him in February 2008, prior to his most 
recent statement; and thus prior to his receiving his service 
treatment records, he most likely assumed that all his 
service records had been destroyed in the 1973 St. Louis 
fire.  The Board also notes that the Veteran was adamant in a 
previous letter received by VA in January 2003 that he had no 
physical at discharge and that the officer who gave him a 
temporary discharge and sign an affidavit, asked the Veteran 
a few questions, and sent him on a 30 day furlough, must have 
filled in whatever he felt and any answer the Veteran gave to 
his few questions.  However, the Veteran's Report of Physical 
Examination noted specific findings such as the Veteran's 
missing left tooth # 6, scars (appendectomy and right elbow), 
blood pressure reading of 124/70, and pulse of 80. 

The Veteran noted that there was no report in MRIs showing 
osteoporosis (thinning of the bone) which would indicate 
aging.  However, a September 1996 MRI indicates that the bony 
marrow showed osteoporotic as well as degenerative changes.  

With respect the lack of any treatment for his back between 
his service discharge and the early 1990s, a period of more 
than 40 years, the Veteran stated that as he was physician, 
he conservatively treated himself.  The Veteran noted that he 
became a General Surgeon and spent hours on his feet in a 
very busy practice.  As time passed, he had more and more 
lumbar spinal pain with referred pain to buttocks, both 
sciatic nerves and heel.  The Veteran questioned that wasn't 
it obvious that time resulted in increasing pain, discomfort 
and other problems as he stood in various positions at the 
operating table, a stressful occupation involving the lumbar 
spine.  

This statement leads the Board to believe that the Veteran's 
back disability, although intermittently painful, did not 
necessitate the Veteran seeking medical attention until the 
1990s.  However, although the record indicates that the 
Veteran applied for SSA disability in 1982, none of the 
records associated with the claim for disability benefits 
mentions back pain, even intermittent back pain.  The 
Veteran's disability report completed in September 1982 noted 
that he had difficulty holding things due to nerve problems 
in his right hand, that his left shoulder and knees suffer 
from arthritic pain, that he had seven surgeries on right 
elbow and still had residual pain, restricted motion and 
muscle atrophy, that stress and activities cause chest pain 
with arrhythmias.  
An April 1982 Doctors Hospital record showed the Veteran was 
admitted with right elbow and left shoulder pain.  Although a 
complete medical history was taken and a complete physical 
examination was conducted, the record is absent any 
complaints of back pain or sciatica and neuromusculoskeletal 
examination mentioned no back symptoms except to note no 
gross scoliosis or kyphosis.     

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
complaint, treatment or diagnosis of a back problem until 
more than 40 years after service.  

The Board, therefore, finds that the combination of an 
absence of complaints in service of back pain as well as the 
number years that elapsed before the Veteran sought treatment 
for back pain preponderates against the claim.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


